 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.274 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

ROBERT L. DYKES-BEY et al.,
                       Plaintiffs,                     Case No. 2:20-cv-65

v.                                                     Honorable Robert J. Jonker

HEIDI WASHINGTON et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by 14 state prisoners under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiffs’ pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiffs’ allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiffs’ complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               All 14 Plaintiffs are presently incarcerated with the Michigan Department of

Corrections (MDOC) at the Kinross Correctional Facility (KCF), in Kincheloe, Michigan. The

events about which they complain are occurring at that facility. Plaintiffs sue Defendants MDOC
 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.275 Page 2 of 13



Director Heidi Washington, Deputy Director Kenneth McKee, and KCF Warden M. Brown in

their respective individual and official capacities. Plaintiffs allege that their present confinement

at KCF violates their right to be free of cruel and unusual punishment as guaranteed by the Eighth

Amendment and their right to due process as guaranteed by the Fifth and Fourteenth Amendments.

Plaintiffs contend that their rights are violated because Defendants are subjecting him to the threat

and imminent danger of contracting the deadly COVID-19 virus.

               Plaintiffs assert that at least 11 of the Plaintiffs face a heightened risk in the event

of any COVID-19 infection. Plaintiffs range in age from 28 to 79 years old, with 11 of the 14

Plaintiffs aged 48 years old or older. Plaintiffs further state that 11 of the Plaintiffs have a history

of medical conditions. They do not list which 11 Plaintiffs have medical conditions, nor do they

provide a comprehensive list of the conditions. Plaintiffs Davis and Rivers provide declarations

(ECF Nos. 1-2, 1-3), which have been attached to the complaint, that allege they suffer from

medical conditions. These conditions include diabetes, hypertension, sleep apnea, emphysema,

and chronic neck issues. Plaintiffs allege several facts about prison confinement generally and the

specific conditions of his confinement at KCF that allegedly would permit and even facilitate

transmission of the COVID-19 virus. To free themselves from the danger of transmission,

Plaintiffs ask the Court to enter an injunction compelling Defendants to place them into single-

prisoner cells or in lower-density facilities. Plaintiffs further seek compensatory and punitive

damages in the amount of $150,000 from each Defendant.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include
                                                   2
 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.276 Page 3 of 13



more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it
                                                   3
 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.277 Page 4 of 13



contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               Plaintiffs claim that, at KCF, they are in a high degree of danger of contracting

COVID-19. The Court notes that as of the date that this opinion is being written, there has been

only one confirmed case of a prisoner with COVID-19 at KCF out of 1,530 prisoners. (See

https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-

19-250f43144337 (visited May 26, 2020).) Moreover, the Court notes that the MDOC has taken

extraordinary measures to limit the threat posed by COVID-19. These measures include:




                                                  4
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.278 Page 5 of 13



    Personal Protective Equipment, cleaning and mitigation measures
    • Michigan State Industries has produced masks for all prisoners and correctional
       facility staff to wear. Each employee and prisoner received three masks each
       and the masks can be laundered and worn again. Facility staff are also permitted
       to bring their own PPE, such as masks, gloves and gowns. Staff are expected
       to wear their mask during their entire shift and prisoners are expected to also
       wear their masks at all times, except while eating, sleeping or showering.
       Michigan State Industries is also manufacturing gowns, protective eyewear and
       protective suits.
    • All MDOC staff transporting a prisoner on or off grounds are required to be
       dressed in full personal protective equipment (PPE), which is available for those
       employees.
    • All facilities have received approval from the regional sanitation officer to use
       bleach during facility cleaning. Facilities have enhanced cleaning efforts and
       cleaning products are available to clean commonly-used areas and phones
       before and after use. Cleaning efforts have been doubled at facilities with
       vulnerable prisoner populations. We have increased our production of soap and
       ensured that all prisoner areas and bathrooms have plentiful access to soap.
       Soap has been distributed to prisoners and prisoners have been told that if they
       need more soap they only need to ask. Additional soap will be provided at no
       charge. CDC posters detailing proper hygiene practices have been posted in
       correctional facilities and have also been recreated digitally so they play on TV
       screens throughout our facilities. These are the same posters you will see in
       your community and throughout State of Michigan office buildings.
    • Movements have been modified to help facilitate social distancing and the
       number of prisoners attending classes and meals has been reduced so prisoners
       can be seated farther apart. Prisoners and staff are frequently reminded of the
       need for social distancing and prisoners are instructed not to gather in groups
       on the yard. Activities such as basketball and weight pit have been suspended
       to encourage social distancing, as well. There are also markers and cones set
       up for med lines and in the chow hall as a visual reference for prisoners on how
       far apart they should stand.
    • The department has been leading the nation when it comes to consistent testing
       of the prisoner population when they have symptoms. We have now started a
       system of expanded testing beginning at Lakeland Correctional Facility. All
       prisoners at Lakeland are expected to be tested by the end of the week of April
       19 and testing is expected to begin at G. Robert Cotton Correctional Facility the
       week of April 26.

    Visits and Transfers
    • Visitation at facilities statewide was suspended as of March 13.
    • The department worked with communication vendors GTL and JPay to provide
       enhanced services for prisoners to communicate with family and friends during
       the period without visits. Detailed information from those companies is being
       relayed to the prisoner population. JPay is continuing to offer two free stamps
       per week through June 2, 2020. GTL is providing one free, five-minute phone

                                             5
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.279 Page 6 of 13



        call every seven days for the first two weeks of May 2020 and, for the entire
        month of May, GTL will reinstate the internet and mobile fees with reduced
        rates. The regular $2.95 transaction fee has been reduced to $1.95 and the $.95
        [sic] transaction fee has been reduced to $0.95. We will continue to work with
        the companies on anything else they may be willing to provide.
    •   In connection with visitation suspension, face-to-face college classes at all
        facilities have also been suspended effective immediately. The MDOC will
        work with higher education institutions willing and able to deliver classes as
        correspondence courses. Core programming and school classes taught by
        MDOC staff will continue.
    •   Outside contractors for substance abuse programming will be allowed inside
        and will be screened upon entry per the screening protocol. Attorney visits will
        continue to be authorized.
    •   During this time, transfers of prisoners or staff between facilities will not be
        authorized without the approval of the Assistant Deputy Director or higher.
    •   Transfers of offenders with new sentences from county jails in the community
        have been suspended. The department also issued protocol to all county sheriff
        offices to offer guidance on screening and other preventative measures.

    Quarantine and Care of Sick Prisoners
    • Facility healthcare staff will meet with prisoners who have presented with
      symptoms of coronavirus. The MDOC does not make the diagnosis of the
      coronavirus. The department is following the Michigan Department of Health
      and Human Services protocol. If a prisoner has symptoms and meets the criteria
      for testing, the MDOC can test the prisoner.
    • Prisoners who test positive for the virus are isolated from the general population
      and any prisoners or staff they have had close contact with are identified and
      notified of the need to quarantine.
    • Prisoners who test positive will be transferred to one of the department’s
      designated quarantine units at either G. Robert Cotton Correctional Facility,
      Carson City Correctional Facility or the former Maxey Annex, which is located
      near Woodland Center Correctional Facility. The Maxey Annex previously
      housed juvenile offenders under the jurisdiction of MDHHS, prior to its closure,
      and the MDOC had been working to convert it to a training site. These units
      are in buildings that are completely separated from each of the correctional
      facilities. They have limited movement and access to these units is extremely
      limited. Only a small number of designated staff work in the unit in 12-hour
      shifts to limit the number of people entering. Those staff members report
      directly to the unit and do not enter the main correctional facility. Prisoners
      transferred to the unit also stay on the unit and do not enter any other areas of
      the prison.
    • Prisoners who have been identified as having close contact with another
      prisoner who tests positive, but have not tested positive for the virus themselves,
      will be isolated from the general population at their facility for the 14-day
      quarantine period.
    • Co-pays for prisoners who need to be tested for COVID-19 have been waived.


                                             6
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.280 Page 7 of 13



    •   Prisoners have been urged to notify healthcare if they are sick or experiencing
        symptoms of illness so they can be evaluated. Prisoners who require outside
        medical attention will be transported to an area hospital for treatment.

    Recovery
    • Prisoners are considered in step-down status when they no longer have
       symptoms, are no longer considered contagious and have been medically
       cleared by our chief medical officer.
    • A unit has also been established at Central Michigan Correctional Facility for
       recovered prisoners who previously tested positive for the virus. These
       prisoners are considered officially recovered by the Michigan Department of
       Health and Human Services, have no symptoms, are not considered contagious,
       have been medically cleared by the MDOC’s chief medical officer, and must
       test negative before they are moved to the unit at Central. Not all of the
       prisoners coming to Central’s unit will come from Gus Harrison Correctional
       Facility’s step-down unit. With the number of prisoners who are placed at the
       COVID positive units at Macomb Correctional Facility, G. Robert Cotton
       Correctional Facility and Carson City Correctional Facility, not all will move
       to Gus Harrison Correctional Facility, given there are only 120 beds in the
       facility’s step-down unit. It is possible prisoners will come from other
       locations, but ONLY if they have since tested negative, and it has been 28 days
       at least since the onset of their symptoms. The department is NOT sending
       COVID-19 positive prisoners to Central.

    Parole Information
    • The MDOC Parole Board continues to hold parole hearings and is reviewing all
       eligible cases to determine prisoners who can be safely released at this time. In
       addition, the department will begin holding remote public Parole Board
       hearings for parolable life sentence and clemency cases. You can find more
       information on scheduled hearings and how to participate here.
    • The department continues to review individual cases and the Parole Release
       Unit is working to process parole releases for prisoners with positive parole
       decisions as quickly and safely as possible.
    • We are no longer allowing parole representatives to enter correctional facilities
       for parole hearings as an additional step to limit the potential introduction of
       illness.    However, individuals designated by a prisoner as a parole
       representatives should contact the facility where the prisoner is being housed to
       find out about options to call in for the hearing.
    • The Parole Board is aware that prisoners do not have access to certain
       programming and the Board is taking that into consideration. If there are
       changes in the prisoner’s case, the prisoner will be notified directly.
    • We continue to monitor the prisoner population, our parole and probation
       population and the parole process as this pandemic continues, in order to
       consider all options to ensure the safety of offenders under our supervision.




                                             7
 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.281 Page 8 of 13



       •   All of our paroles are done with public safety in mind. The Parole Board looks
           at each individual on a case-by-case basis and will only grant a parole if they
           believe that person will not be a harm to society.
       •   All prisoners set to parole must take a COVID-19 test before being released.
           The MDOC is working to expedite the parole release of those individuals who
           can safely and legally be released at this time. There are a number of steps that
           are included in the parole release process, which now includes testing for
           COVID-19 to ensure the individual will not pose a risk to loved ones or the
           community upon release. As a result, a limited number of parole dates may be
           changed to accommodate these processes. If a prisoner tests positive they will
           not parole until they are cleared by healthcare, which is at least 14 days from
           the onset of symptoms. Prisoners who test negative will be paroled as
           scheduled.

(Id.) In addition, on May 22, 2020, the MDOC issued a press release, indicating that it had

completed testing of every prisoner in the 29-prison system in less than 15 days. See MDOC Press

Release,     https://www.michigan.gov/corrections/0,4551,7-119-1441_26969-529997--,00.html

(last visited May 26, 2020).

               In light of the minimal level of infection at KCF and the significant measures

undertaken by Defendants to secure prisoner safety and prevent infection, Plaintiffs cannot show

that Defendants have been deliberately indifferent to Plaintiffs’ serious risk of physical harm.

While the Court is sympathetic to Plaintiffs’ general concern about the COVID-19 virus,

speculation about the mere possibility that they will become infected by the virus does not rise to

the level of an Eighth Amendment violation.

IV.    Due process

               Plaintiffs allege that Defendants have deprived them of due process by virtue of

their response to the COVID-19 threat. The elements of a procedural due process claim are: (1)

a life, liberty, or property interest requiring protection under the Due Process Clause, and (2) a

deprivation of that interest (3) without adequate process. Women’s Med. Prof’l Corp. v. Baird,

438 F.3d 595, 611 (6th Cir. 2006). “Without a protected liberty or property interest, there can be



                                                8
 Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.282 Page 9 of 13



no federal procedural due process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514,

519 (6th Cir. 2007) (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)).

               Plaintiffs do not clearly identify the liberty interest at issue in their complaint. They

complain that MDOC policies to reduce face-to-face interactions with staff for non-emergency

health care visits have diminished privacy protections. Although the Sixth Circuit has recognized

that prisoners may have a constitutional privacy right in their own sensitive medical information,

see Moore v. Prevo, 379 F. App’x 425, 427 (6th Cir. 2010), Plaintiffs do not allege that they

themselves have suffered any injury as a result. The allegations do not state that any Plaintiff has

had sensitive medical information disclosed or that any Plaintiff has refused to seek health care

because of the policy. Therefore, they cannot meet their burden to establish an injury to establish

standing much less state a claim challenging the policy. See Lujan v. Defenders of Wildlife et al.,

504 U.S. 555, 560-61 (1992).

               Plaintiffs do not otherwise complain about deprivation of liberty interests caused

by the steps Defendants have taken to protect them, even though those steps may have curtailed

some of Plaintiffs’ liberties. Instead, they are focused only on Defendants’ failure to completely

eliminate the dangers of COVID-19 transmission inherent in the prison setting. Reading the

complaint with all due liberality, Haines, 404 U.S. at 520, the Court concludes that Plaintiffs

attempt to assert a violation of their substantive due process rights under the Fourteenth

Amendment.

               “Substantive due process prevents the government from engaging in conduct that

shocks the conscience or interferes with rights implicit in the concept of ordered liberty.” Prater

v. City of Burnside, 289 F.3d 417, 431 (6th Cir. 2002). “Substantive due process serves the goal

of preventing governmental power from being used for purposes of oppression, regardless of the



                                                  9
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.283 Page 10 of 13



fairness of the procedures used.” Pittman v. Cuyahoga Cty. Dep’t of Children & Family Servs.,

640 F.3d 716, 728 (6th Cir. 2011) (quoting Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir.

1996)). “Conduct shocks the conscience if it ‘violates the “decencies of civilized conduct.”’”

Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Cty. of Sacramento v. Lewis, 523

U.S. 833, 846-47 (1998) (quoting Rochin v. California, 342 U.S. 165, 172-73 (1952))).

               However, “[w]here a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013). In this case, the Eighth Amendment provides an explicit source of

constitutional protection to Plaintiffs concerning Defendants’ alleged failures to protect them. See

Dodson v. Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008) (because the Eighth Amendment

supplies the explicit textual source of constitutional protection for claims governing a prisoner’s

health and safety, the plaintiff’s substantive due process claim was subject to dismissal). As a

consequence, Plaintiffs’ substantive due process claim must be dismissed.

V.     Preliminary injunction and temporary restraining order

               Plaintiffs have also filed a motion for a temporary restraining order and preliminary

injunction. (ECF No. 32.) Preliminary injunctions are “one of the most drastic tools in the arsenal

of judicial remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson

Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). The issuance of
                                                10
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.284 Page 11 of 13



preliminary injunctive relief is committed to the discretion of the district court. See Ne. Ohio Coal.

v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell, 230 F.3d 833, 834 (6th Cir.

2000).

               In exercising that discretion, a court must consider whether a plaintiff has

established the following elements: (1) a strong or substantial likelihood of success on the merits;

(2) the likelihood of irreparable injury if the preliminary injunction does not issue; (3) the absence

of harm to other parties; and (4) the protection of the public interest by issuance of the injunction.

Id. These factors are not prerequisites to the grant or denial of injunctive relief, but factors that

must be “carefully balanced” by the district court in exercising its equitable powers. Frisch’s

Rest., Inc. v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also S. Galzer’s Distribs. of

Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (“[T]hese are factors to

be balanced, not prerequisites to be met.”); National Viatical, Inc. v. Universal Settlements Int’l,

Inc., 716 F.3d 952, 956 (6th Cir. 2013) (same); Ne. Ohio Coal., 467 F.3d at 1009 (same).

Moreover, where a prison inmate seeks an order enjoining state prison officials, the court is

required to proceed with the utmost care and must recognize the unique nature of the prison setting.

See Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438

n.3 (6th Cir. 1984). The party seeking injunctive relief bears a heavy burden of establishing that

the extraordinary and drastic remedy sought is appropriate under the circumstances.               See

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v.

Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).

               Under controlling Sixth Circuit authority, Plaintiffs’ “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or substantial

likelihood of success on the merits of his section 1983 action. NAACP v. Mansfield, 866 F.2d 162,



                                                 11
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.285 Page 12 of 13



167 (6th Cir. 1989). Because Plaintiffs have failed to state a claim for relief, they certainly have

not shown a strong likelihood of success on the merits.

               Second, although COVID-19 infection carries the risk of causing irreparable harm,

Plaintiffs have failed to show that they are subject to any risk, much less a significant risk, of

COVID-19 infection under the present circumstances. Therefore, Plaintiffs’ allegations fail to

demonstrate irreparable harm that is avoidable by a preliminary injunction.

               Finally, the interests of identifiable third parties and the public at large weigh

against an injunction. Decisions concerning prison security are vested in prison officials, in the

absence of a constitutional violation. Any interference by the federal courts in the administration

of state prisons is necessarily disruptive. The public welfare therefore militates against the

issuance of extraordinary relief in the prison context, absent a sufficient showing of a violation of

constitutional rights. See Glover, 855 F.2d at 286-87. That showing has not been made here.

Accordingly, Plaintiffs’ motion for preliminary relief will be denied.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiffs’ complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court does

not certify that an appeal would not be in good faith.

               Should Plaintiffs appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiffs are barred

from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If they are



                                                 12
Case 2:20-cv-00064-RJJ-MV ECF No. 36 filed 09/02/20 PageID.286 Page 13 of 13



barred, they will be required to pay their portion of the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.



Dated:     September 2, 2020                 /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               13
